1

2

3

4

5

6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA

10
                                                        Case No.: 1:17-CR-00077-DAD-BAM
11
     THE UNITED STATES OF AMERICA,
                                                      ORDER SHORTENING TIME TO HEAR
                    Plaintiff,
12                                                    MOTION FOR RELEASE PENDING
            vs.                                       SENTENCING
13

14
     DAVID G. BRUCE II,

15
                    Defendant
16

17          After consideration of the Declaration of E. Marshall Hodgkins, this court hereby orders
18   that the Motion for Release Pending Sentencing filed by Defendant David Bruce be granted and
19
     that the motion be heard in the courtroom of the undersigned on February 20, 2019 at 1:30 PM.
20
     The court will consider any written opposition filed by the government any time prior to the
21
     hearing and will also consider any opposition expressed at the hearing itself.
22

23
     IT IS SO ORDERED.
24

25
        Dated:     February 14, 2019
                                                       UNITED STATES DISTRICT JUDGE



                                                     -1-
